


110 HR 3811 IH: Intercept Child Predators Act of

U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3811
		IN THE HOUSE OF REPRESENTATIVES
		
			October 10, 2007
			Mr. Lampson (for
			 himself, Mr. Chabot,
			 Mr. Carney, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to expressly
		  include State online sexual exploitation investigations in the list of those
		  for which interception of communications is authorized.
	
	
		1.Short titleThis Act may be cited as the
			 Intercept Child Predators Act of
			 2007.
		2.Authorization for
			 interceptionSection 2516(2)
			 of title 18, United States Code, is amended by inserting “child sexual
			 exploitation, child pornography,” after “extortion”.
		
